Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-25 in the reply filed on 2/4/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 2009/0224858, “Fujita”).

Regarding claim 16, Fujita anticipates A circuit device, comprising (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; high frequency device 1 is a circuit device): 
a multilayer substrate (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; high frequency device 1 comprising the waveguide tube plate 10, the first substrate 20 and the second substrate 30 is a multilayer substrate); 
at least one waveguide integrated into the multilayer substrate (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the rectangular waveguide tube 11 is integrated into the multilayer substrate); 
a first layer arrangement comprising one or a plurality of layers, wherein the first layer arrangement comprises a cutout corresponding to a lateral course of the at least one waveguide in a surface thereof (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the waveguide tube plate 10 is a first layer arrangement comprising one of the plurality of layers, comprising a cutout in the form of the rectangular waveguide tube 11 in a surface of the waveguide tube plate 10); 
a metallization on surfaces of the cutout (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; grounding pattern 25 is on surfaces of the rectangular waveguide tube 11. Examiner’s note: this limitation does not require that the metallization is in direct contact on surfaces of the cutout.); 
a second layer arrangement, which comprises one or a plurality of layers and is applied on a surface of the first layer arrangement (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the second substrate 30 is a second layer arrangement which comprises a layer and is applied on a surface of the waveguide tube plate 10), 
wherein a metallization on the second layer arrangement is arranged above the cutout and together with the metallization on the surfaces of the cutout forms the at least one waveguide (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the grounding pattern 35 is a metallization on the second substrate 30 which is arranged above the rectangular waveguide tube 11 and together with the grounding pattern 25 forms the waveguide), 
wherein the metallization on the second layer arrangement leaves open predetermined lateral regions of the cutout in a vertical direction (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the grounding pattern 35 leaves open predetermined lateral regions of the rectangular waveguide tube 11 in a vertical direction); 
and coupling elements to couple signals into and out of the at least one waveguide at the predetermined lateral regions of the cutout that are left open in the vertical direction (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the transitions 33 are coupling elements to couple signals into and out of the rectangular waveguide tube 11 at predetermined lateral regions that are left open in the vertical direction).

Regarding claim 18, Fujita anticipates The circuit device as claimed in claim 16, wherein at least one of the coupling elements is formed by an antenna (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the transitions 33 is formed by the antenna section 31), 
wherein the antenna is formed in or on a housing of a radio frequency circuit chip fitted in or on the multilayer substrate, or the antenna is fitted on the multilayer substrate (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the antenna section 31 is fitted on the multilayer substrate).

Regarding claim 23, Fujita anticipates A radar system, comprising (Figs. 1A-B, 2A, 3; [0023]-[0024], [0026]-[0028], [0033]; high frequency device 1 is applied to a radar device): 
at least one waveguide formed in a multilayer substrate (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the rectangular waveguide tube 11 is formed the waveguide tube plate 10, the first substrate 20 and the second substrate 30 which is a multilayer substrate); 
and a first semiconductor radar transmitting/receiving circuit and a second semiconductor radar transmitting/receiving circuit (Figs. 1A-B, 2A, 3; [0023], [0026]-[0029], [0033]; the rectangular area 22a is a first semiconductor radar transmitting/receiving circuit and the oscillator 21 is a second semiconductor radar transmitting/receiving circuit), 
wherein the first semiconductor radar transmitting/receiving circuit is coupled to the second semiconductor radar transmitting/receiving circuit by way of the at least one waveguide, or wherein the first semiconductor radar transmitting/receiving circuit and the second semiconductor radar transmitting/receiving circuit are coupled to a local oscillator circuit by way of a respective one of a first waveguide, of the at least one waveguide, and a second waveguide of the least one waveguide (Figs. 1A-B, 2A, 3; [0023], [0026]-[0029], [0033]; the rectangular area 22a is coupled to the oscillator 21 by way of the waveguide tube 11a. Examiner’s note: Fujita reads on both parts of the “or” limitations.).

Regarding claim 25, Fujita anticipates The radar system as claimed in claim 23, wherein the multilayer substrate is a first multilayer substrate and the at least one waveguide is at least one first waveguide (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; high frequency device 1 is a multilayer substrate, the portion of the waveguide tube plate 10 which includes the groove 14 is a first waveguide); 
and wherein the radar system further comprises: a second multilayer substrate; at least one second waveguide integrated into the second multilayer substrate (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the portion of the waveguide tube plate 10 which includes the hole 12 is a second substrate and the hole 12 is a second waveguide integrated into the second multilayer substrate); 
a first layer arrangement comprising one or a plurality of layers, wherein the first layer arrangement comprises a cutout corresponding to a lateral course of the at least one second waveguide in a surface thereof, a metallization on surfaces of the cutout (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the waveguide tube plate 10 is a first layer arrangement comprising one of the plurality of layers, comprising a cutout in the form of the rectangular waveguide tube 11 in a surface of the waveguide tube plate 10); 
a second layer arrangement, which comprises one or a plurality of layers and is applied on a surface of the first layer arrangement (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the second substrate 30 is a second layer arrangement which comprises a layer and is applied on a surface of the waveguide tube plate 10), 
wherein a metallization on the second layer arrangement is arranged above the cutout and together with the metallization on the surfaces of the cutout forms the at least one second waveguide (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the grounding pattern 35 is a metallization on the second substrate 30 which is arranged above the rectangular waveguide tube 11 and together with the grounding pattern 25 forms the waveguide), 
wherein the metallization on the second layer arrangement leaves open regions of the cutout at lateral ends thereof in a vertical direction (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the grounding pattern 35 leaves open predetermined lateral regions of the rectangular waveguide tube 11 in a vertical direction); 
and coupling elements to couple signals into and out of the at least one second waveguide at the regions of the cutout that are left open in the vertical direction (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the transitions 33 are coupling elements to couple signals into and out of the rectangular waveguide tube 11 at predetermined lateral regions that are left open in the vertical direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claim 16 above, and further in view of Huang et al. (US 2018/0183127, “Huang”).

Regarding claim 17, Fujita discloses the claimed invention as applied to claim 16, above.
Fujita discloses the second layer arrangement has openings at the predetermined lateral regions of the cutout (Figs. 1A-B, 2A-C, 3; [0023], [0026]-[0028], [0033]; the through holes 12a-e are openings at the predetermined lateral regions of the cutout). 
Fujita does not disclose surfaces of the openings in the second layer arrangement are metallized and form an extension of the at least one waveguide through at least parts of the second layer arrangement.
Huang discloses surfaces of the openings in the second layer arrangement are metallized and form an extension of the at least one waveguide through at least parts of the second layer arrangement (Fig. 24, [0073]; auxiliary layers 205 are metallized surfaces of openings in the second layer arrangement which form an extension of a waveguide through parts of the second layer arrangement).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Fujita’s circuit device with Huang’s metalized waveguide in order to provide a configuration for transmitting electromagnetic waves at high speed or high frequency, as suggested by Huang at [0003]-[0004].

Regarding claim 20, Fujita discloses the claimed invention as applied to claim 16, above.
Fujita discloses the multilayer substrate comprises signal routing structures comprising conductor tracks (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; high frequency lines 34 are signal routing structures comprising conductor tracks), 
and wherein the circuit device comprises radio frequency (RF) elements on or in the multilayer substrate (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; patch antennas 31 and the oscillator 21 are on the multilayer substrate), 
wherein at least one terminal of a first RF element, of the RF elements, is coupled by way of the at least one waveguide to a terminal of a second RF element, of the RF elements, for signal transfer between the first RF element and the second RF element (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; patch antennas 31 and the oscillator 21 are coupled by way of the waveguide tube 11).
Fujita does not disclose the multilayer substrate comprises comprising vias.
Huang discloses the multilayer substrate comprises comprising vias (Fig. 24, [0073]; the multilayer substrate comprises conductive vias 203).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Fujita’s circuit device with Huang’s metalized waveguide in order to provide a configuration for transmitting electromagnetic waves at high speed or high frequency, as suggested by Huang at [0003]-[0004].

Regarding claim 21, Fujita in view of Huang discloses the claimed invention as applied to claim 20, above.
Fujita discloses the RF elements comprise a local oscillator circuit, at least one transmitting/receiving circuit, and at least one antenna (Figs. 1A-B, 2A, 3; [0023], [0026]-[0029], [0033]; the rectangular area 22a is coupled to the oscillator 21 by way of the waveguide tube 11a and comprises the antenna section 31), 
wherein the at least one waveguide is configured to transfer an output signal of the local oscillator circuit to the transmitting/receiving circuit, and/or wherein the at least one waveguide or a further waveguide couples the at least one transmitting/receiving circuit to the at least one antenna (Figs. 1A-B, 2A, 3; [0023], [0026]-[0029], [0033]; the waveguide tube 11a transfers an output signal of the oscillator circuit 21 to the rectangular area 22a.  Examiner’s note: Fujita reads on both parts of the “and/or” limitations.).

Regarding claim 22, Fujita in view of Huang discloses the claimed invention as applied to claim 20, above.
Fujita discloses which is a radar circuit arrangement (Figs. 1A-B, 2A, 3; [0023]-[0024], [0026]-[0028], [0033]; high frequency device 1 is applied to a radar device), 
wherein the RF elements comprise a plurality of transmitting/receiving circuits, a plurality of receiving antennas, a plurality of transmitting antennas, and a local oscillator circuit (Figs. 1A-B, 2A, 3; [0023]-[0024], [0026]-[0028], [0033]; the RF element is the oscillator 21), 
wherein the at least one waveguide includes a plurality of waveguides, which couple the local oscillator circuit to each of the plurality of transmitting/receiving circuits and couple the plurality of transmitting/receiving circuits to the plurality of receiving antennas and the plurality of transmitting antennas (Figs. 1A-B, 2A, 3; [0023]-[0028], [0033]; the plurality of waveguide tubes 11a-e, which couple the oscillator 21 to each of the plurality of transmitting/receiving circuits and couple the plurality of transmitting/receiving circuits to the plurality of receiving and transmitting antenna sections 31).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claim 16 above, and further in view of Herbsommer et al. (US 2014/0287701, “Herbsommer”).

Regarding claim 19, Fujita discloses the claimed invention as applied to claim 16, above.
Fujita does not disclose reflectors are provided on a side of the coupling elements facing away from the first layer arrangement.
Herbsommer discloses reflectors are provided on a side of the coupling elements facing away from the first layer arrangement (Figs. 5-7, [0057]-[0058]; reflector 514 and reflector plates 515, 516, 517 are provided above and below the plane of the antenna, which is on a side of the coupling elements facing away from a first layer arrangement).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Fujita’s circuit device with Herbsommer’s reflectors provided on a side of the coupling elements facing away from the first layer arrangement in order to reflect radiated energy from the antenna back toward the waveguide, thereby providing a useful amount of reflection, as suggested by Herbsommer at [0057].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claim 23 above, and further in view of Trotta (US 2013/0207700, “Trotta”).

Regarding claim 24, Fujita discloses the claimed invention as applied to claim 23, above.
Fujita discloses The radar system as claimed in claim 23, wherein the first semiconductor radar transmitting/receiving circuit and the second semiconductor radar transmitting/receiving circuit are configured to generate a frequency using a local oscillator signal (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the rectangular areas 22a-e are configured to generate a signal using the oscillator 21), 
wherein the first semiconductor radar transmitting/receiving circuit or the second semiconductor radar transmitting/receiving circuit is configured to receive the local oscillator signal by way of the at least one waveguide (Figs. 1A-B, 2A, 3; [0023], [0026]-[0028], [0033]; the rectangular areas 22a-e are configured to receive the signal form the oscillator 21 by way of the rectangular waveguide tube 11).
Fujita does not disclose generate frequency ramps using a local oscillator signal.
Trotta discloses generate frequency ramps using a local oscillator signal (Figs. 5A-B, [0037]; a frequency ramp is output by the oscillator 18).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Fujita’s circuit device with Trotta’s frequency ramps generated by the oscillator in order to enable the functionality of a phase locked loop with having a reduced complexity, as suggested by Trotta at [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847